Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Election/Restriction
This application contains claims directed to the following patentably distinct species. 
Encapsulated optical device with layers as depicted in a) Figure 1 (Claims 11-17) , or b) Figure 2 (Claims 1-10). 

    PNG
    media_image1.png
    832
    560
    media_image1.png
    Greyscale

The species are independent or distinct because due to their configuration have different mode of operation and effect. In addition, these species are not obvious variants of each other based on the current record. In fact, the specifications treats them as two different encapsulated optical devices according to the different embodiments disclosed.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claims are generic. Claim 1 is not withdrawn as Claim 11 depends from it. The embodiment of Claim 1 by itself will not be addressed. 
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:  

--the species require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with John Paul Cherry on October 10, 2022 a provisional election was made with traverse to prosecute the species of a), claims 11-17).  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 2-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Applicant's election with traverse of embodiment of Figure 1 in the reply on October 20, 2022 is acknowledged.
Claims 2-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply on October 20, 2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 11-13, 15-17 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Medwick et al. (US 2009/0233106; Medwick).
Medwick discloses optical devices. Title, Abs. Medwick discloses the method of fabricating the device by depositing a basecoat (102) over a substrate (12). [0034]. The basecoat (102) serves as a diffusion barrier to silver layer (22). [0027]. The basecoat is made from silicon nitride. Id. An anti-corrosion layer (104) is deposited over the silver layer. [0036]. The anti-corrosion layer is made from elemental metals and alloys such as titanium and chromium. Id. An encapsulation layer (24) is provided on the multilayer including all the layers mentioned above. [0039]. The encapsulation layer comprises silicon dioxide, or silicon nitride ceramics. Id. 
Medwick discloses that the encapsulating layer, when it comprises inorganics, can be deposited by physical vapor deposition including plasma enhanced methods. Id. See also [0049]. 

Re Claim 12: Medwick discloses the intermediate layer (first barrier) has a thickness of 0.1nm to 5nm. [0027]. 

Re Claim 15: Medwick discloses the silver layer has a thickness in the range of 50nm to 500nm. [0028].

Re Claim 16: Medwick discloses coating the layers via physical deposition methods. [0039,49]. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14 is rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being unpatentable over by Medwick et al. (Medwick) in view of Kuo et al. (US 2002/0162569; Kuo)
Medwick discloses the method as shown above to form the encapsulated optical device. Medwick discloses forming a silica layer via PVD but does not disclose that the method generates oxygen plasma while depositing the layer.
However, Kuo discloses coating a substrate with a PVD method. [0002]. The method provides coating a substrate with a silica material. [0014]. The method comprises a plasma generating step to ionizing the oxygen gas and the sputtering gas to form a plasma. Id. This allows coating the substrate with silica rapidly, Id., and does not peel quickly thus extending the life of the coated product produced. [0015].
It would have been obvious to someone of ordinary skill in the art at the time the invention was made to modify the method of Medwick and utilize the specific PVD method to form the silica layer on the optical device. Kuo discloses this is a suitable method to form a silica layer on a substrate that has the advantage to be performed rapidly and thus preventing the silica from peeling quickly from the coated substrate.
In the present case, all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yields nothing more than predictable results to one of ordinary skill in the art. See MPEP 2143, KSR Rationale “A”.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/               Primary Examiner, Art Unit 1712